Dissenting memorandum.
We favor affirmance for the reasons stated by the Appellate Division in its opinion. We would merely add that evidence of plaintiffs’ injuries has no bearing either on the defendant’s negligence or on the speed at which its bus was traveling. Accordingly, exclusion of such preferred evidence was not error.
Judges Scilbppi, Bergan, Keating and Breitel concur in memorandum; Chief Judge Fuld and Judges Burke and Jasen dissent and vote to affirm in a separate memorandum.
Order reversed and new trial granted, with costs to abide the event, in a memorandum.